Title: To James Madison from Marinus Willett, 29 June 1816
From: Willett, Marinus
To: Madison, James


        
          Dear Sir
          New York June 29th. 1816
        
        The Marshal of this District becoming vacant by the Death of General Smith, I beg leave to recommend Roger Strong Esquire for that office. Mr Strong has held several unprofitable offices in this State which he excuted with reputation. His circumstances having been considerably injured by the late situation of our Country requiers him to use every exertion in his power for the support of his family. He has been a uniform supporter of our republican administration; of his ability to perform the duties of the office there can be no doubt. He is therefore most cordially recommended to the attention of his Country by Sir Your very Obedient Servant
        
          Marinus Willett
        
       